Citation Nr: 1200732	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from January 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pennsylvania, which denied the Veteran's claims for service connection. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative. The ECA was a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by using the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes. The case has been processed under regulations governing the ECA. See 38 C.F.R. 
§§ 20.1500-20 .1510 (2010). 

The issue of entitlement to non-service-connected pension has been raised by the record in an October 2010 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his November 2010 VA Form 9, the Veteran elected to testify at a video conference hearing.  Subsequently, he communicated to the AOJ that he desired a travel board hearing.  He has requested a travel board hearing on these matters, but none has been scheduled, he is entitled to a hearing as a matter of right. 38 C.F.R. 
§ 20.700(a) (2011). The claims file must be remanded to the AOJ so that a travel board hearing may be scheduled. 38 C.F.R. §§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a travel board hearing at the AOJ at the earliest available opportunity. The AOJ should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



